
	
		I
		111th CONGRESS
		2d Session
		H. R. 6038
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Issa (for
			 himself, Mr. Towns, and
			 Mr. Bachus) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act to increase financial industry transparency, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Financial Industry Transparency Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Financial data standards for the financial stability
				oversight council and the office of financial research.
					Sec. 3. Financial data standards to improve the transparency of
				information received by the Board of Governors of the Federal Reserve
				System.
					Sec. 4. Financial data standards to improve the transparency of
				information received by the Federal Deposit Insurance Corporation.
					Sec. 5. Financial data standards to improve the transparency of
				information received by the Office of the Comptroller of the
				Currency.
					Sec. 6. Data standards to modernize the disclosure system of
				the Securities and Exchange Commission.
					Sec. 7. Financial data standards to ensure the transparency of
				information reported to the Office of National Insurance.
					Sec. 8. Financial data standards to ensure the transparency of
				swap transaction data.
				
			2.Financial data
			 standards for the financial stability oversight council and the office of
			 financial research
			(a)Financial data
			 standardsSection 112(d) of
			 the Financial Stability Act of 2010 is amended by adding at the end the
			 following new paragraph:
				
					(6)Financial data
				standards
						(A)In
				generalThe Council shall adopt data standards for all financial
				data received by the Council or the Office of Financial Research under this
				subsection and section 153.
						(B)Characteristics
				of financial data standardsThe data standards required by
				subparagraph (A) shall, to the extent practicable—
							(i)incorporate a
				widely accepted, nonproprietary, searchable, computer-readable data
				format;
							(ii)be consistent
				with and implement—
								(I)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
								(II)demonstrated best
				practices; and
								(III)Federal
				regulatory requirements;
								(iii)improve the
				transparency, consistency, and usability of business and financial
				information;
							(iv)ensure
				interoperability and appropriate reuse of information;
							(v)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
				and
							(vi)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time.
							(C)Consultation
				with Office of Financial ResearchIn adopting the financial data
				standards required by subparagraph (A), the Council shall consult with the
				Office of Financial Research to ensure that the financial data standards are
				appropriate to carry out the purposes and duties described in paragraphs (1),
				(2), and (7) of section 153(a) and section
				153(c)(2).
						.
			(b)Implementation
			 of financial data standardsSection 153(c) of such Act is amended
			 by adding at the end the following new paragraph:
				
					(3)Implementation
				of financial data standardNotwithstanding any other provision of
				this title, the Office, in consultation with the Council, shall issue rules,
				regulations, and orders to implement the financial data standards required
				under section 112 for data reported and collected on behalf of the
				Council.
					.
			3.Financial data
			 standards to improve the transparency of information received by the Board of
			 Governors of the Federal Reserve System
			(a)Financial data
			 standards for financial data filed or submitted by nonbank financial
			 companiesSection 161(a) of
			 the Financial Stability Act of 2010 is amended by adding at the end the
			 following new paragraph:
				
					(4)Financial data
				standards and public availability for reports under this subsection
						(A)In
				generalThe Board of
				Governors shall adopt data standards for all financial data that is regularly
				filed with or submitted to the Board of Governors by any nonbank financial
				company pursuant to this subsection.
						(B)Characteristics
				of financial data standardsThe data standards required by
				subparagraph (A) shall, to the extent practicable—
							(i)incorporate a
				widely accepted, nonproprietary, searchable, computer-readable data
				format;
							(ii)be consistent
				with and implement—
								(I)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
								(II)demonstrated best
				practices; and
								(III)Federal
				regulatory requirements;
								(iii)improve the
				transparency, consistency, and usability of business and financial
				information;
							(iv)ensure
				interoperability and appropriate reuse of information;
							(v)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
							(vi)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time; and
							(vii)be consistent
				and interoperable with one another.
							(C)Consistency with
				data standard for reports filed under the Bank Holding Company
				ActIn adopting the financial data standards required by
				subparagraph (A), the Board of Governors shall, to the extent practicable,
				ensure consistency and interoperability with the financial data standards that
				are required for financial information in reports filed with the Board of
				Governors by bank holding companies under section 5 of the Bank Holding Company
				Act of 1956 (12 U.S.C. 1844).
						(D)Implementation
				of Financial Data Standards
							(i)The Board of
				Governors shall adopt the financial data standards required by subparagraph (A)
				before the end of the 4-year period beginning with the date of the enactment of
				this title.
							(ii)The Board of
				Governors shall issue rules requiring regulated entities to file and submit
				financial data using the financial data standard required by subparagraph
				(A).
							(iii)To the extent
				necessary to avoid imposing an undue burden on financial institutions, the
				Board of Governors may issue rules providing exemptions from the requirements
				of this paragraph. Factors considered by the Board of Governors in making such
				rules may include the following: cost, burden, size of institution, available
				technology, and whether the information will be made public.
							(E)Public
				availabilityTo the extent appropriate, practicable, and in
				accordance with law, the Board of Governors shall ensure that reports submitted
				pursuant to this section are accessible by the
				public.
						.
			(b)Financial data
			 standards for financial data filed or submitted by savings and loan holding
			 companies
				(1)AmendmentSubtitle
			 D of the Enhancing Financial Institution Safety and Soundness Act of 2010 is
			 amended by adding at the end the following new section:
					
						344.Financial data
				standards for financial data received by the Board of Governors
							(a)In
				generalThe Board of
				Governors shall adopt data standards for all financial data that is regularly
				filed with or submitted to the Board of Governors by any savings and loan
				holding company, or subsidiary of a savings and loan holding company, other
				than a depository institution, pursuant to the powers transferred to the Board
				of Governors under this title.
							(b)Characteristics
				of financial data standardsThe data standards required by
				subsection (a) shall, to the extent practicable—
								(1)incorporate widely
				accepted, nonproprietary, searchable, computer readable data formats;
								(2)be consistent with
				and implement—
									(A)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
									(B)demonstrated best
				practices; and
									(C)Federal regulatory
				requirements;
									(3)improve the
				transparency, consistency, and usability of business and financial
				information;
								(4)ensure
				interoperability and appropriate reuse of information;
								(5)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
								(6)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time; and
								(7)be consistent and
				interoperable with one another.
								(c)Consistency with
				data standard for reports filed under the Bank Holding Company
				ActIn adopting the financial data standards required by
				subsection (a), the Board of Governors shall, to the extent practicable, ensure
				consistency and interoperability with the financial data standards that are
				required for financial information in reports filed with the Board by bank
				holding companies under section 5 of the Bank Holding Company Act of 1956 (12
				U.S.C. 1844).
							(d)Implementation
				of financial data standards
								(1)The Board of
				Governors shall adopt the financial data standards required by subsection (a)
				before the end of the 4-year period beginning on the date of the enactment of
				the Enhancing Financial Institution Safety and Soundness Act of 2010.
								(2)The Board of Governors shall issue rules
				requiring savings and loan holding companies, and subsidiaries of savings and
				loan holding companies, to file and submit financial data using the data
				standards required by subsection (a).
								(3)To the extent necessary to avoid imposing
				an undue burden on financial institutions, the Board of Governors may issue
				rules providing exemptions from the requirements of the provisions under this
				section. Factors considered by the Board of Governors in making such rules may
				include the following: cost, burden, size of institution, available technology,
				and whether the information will be made public.
								(e)Public
				availabilityTo the extent appropriate, practicable, and in
				accordance with law, the Board of Governors shall ensure that financial data
				collected using a format consistent with the financial data standard required
				under this section is accessible by the public in that
				format.
							.
				(2)Technical
			 amendmentThe table of contents for the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act is amended by inserting after the item
			 relating to section 343 the following new item:
					
						
							Sec. 344. Financial data standards for
				financial data received by the Board of
				Governors.
						
						.
				(c)Financial data
			 standards for financial data filed or submitted by bank holding
			 companiesSection 5 of the
			 Bank Holding Company Act of 1956 (12 U.S.C. 1844) is amended by adding at the
			 end the following new subsection:
				
					(h)Financial Data
				Standards
						(1)In
				generalThe Board shall adopt
				data standards for all financial data that is regularly filed with or submitted
				to the Board by any bank holding company in a report under subsection
				(c).
						(2)Characteristics
				of financial data standardsThe data standards required by
				paragraph (1) shall, to the extent practicable—
							(A)incorporate a
				widely accepted, nonproprietary, searchable, computer readable data
				format;
							(B)be consistent with
				and implement—
								(i)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
								(ii)demonstrated best
				practices; and
								(iii)Federal
				regulatory requirements;
								(C)improve the
				transparency, consistency, and usability of business and financial
				information;
							(D)ensure
				interoperability and appropriate reuse of information;
							(E)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
							(F)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time; and
							(G)be consistent and
				interoperable with one another.
							(3)Implementation
				of financial data standards
							(A)The Board shall
				adopt the financial data standards required by paragraph (1) not later than the
				end of the 4-year period beginning on the date of the enactment of the Bank and
				Savings Association Holding Company and Depository Institution Regulatory
				Improvements Act of 2010.
							(B)The Board is
				empowered to make rules and regulations to effectuate the purposes of this
				subsection.
							(C)To the extent necessary to avoid imposing
				an undue burden on financial institutions, the Board may issue rules providing
				exemptions from the provisions of this subsection. Factors considered by the
				Board in making such rules may include the following: cost, burden, size of
				institution, available technology, and whether the information will be made
				public.
							(4)Public
				availabilityTo the extent appropriate, practicable, and in
				accordance with law, the Board shall ensure that financial data collected using
				a format consistent with the financial data standards required under this
				subsection is accessible by the public in that
				format.
						.
			(d)Financial data
			 standards for financial data filed or submitted by financial market utilities
			 or institutions under the Payment, Clearing, and Settlement Supervision Act of
			 2010Section 809 of the
			 Payment, Clearing, and Settlement Supervision Act of 2010 is amended by adding
			 at the end the following new subsection:
				
					(h)Financial Data
				Standards
						(1)In
				generalThe Board of
				Governors shall adopt data standards for all financial data that is regularly
				filed with or submitted to the Board of Governors by any financial market
				utility or financial institution under subsection (a) or (b).
						(2)Characteristics
				of financial data standardsThe data standards required by
				paragraph (1) shall, to the extent practicable—
							(A)incorporate a
				widely accepted, nonproprietary, searchable, computer readable data
				format;
							(B)be consistent with
				and implement—
								(i)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
								(ii)industry best
				practices; and
								(iii)Federal
				regulatory requirements;
								(C)improve the
				transparency, consistency, and usability of business and financial
				information;
							(D)ensure
				interoperability and appropriate reuse of information;
							(E)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
							(F)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time; and
							(G)be consistent and
				interoperable with one another.
							(3)Implementation
				of financial data standards
							(A)The Board shall
				adopt the financial data standard required by paragraph (1) before the end of
				the 4-year period beginning on the date of the enactment of this title.
							(B)The Board is
				empowered to make rules and regulations to effectuate the purposes of this
				subsection.
							(C)To the extent necessary to avoid imposing
				an undue burden on financial institutions, the Board of Governors may issue
				rules to provide exemptions from the requirements of this subsection. Factors
				considered by the Board of Governors in making such rules may include the
				following: cost, burden, size of institution, available technology, and whether
				the information will be made public.
							(4)Public
				availabilityTo the extent appropriate, practicable, and in
				accordance with law, the Board of Governors shall ensure that financial data
				received and submitted under this subsection is accessible by the
				public.
						.
			(e)Financial data
			 standard for information provided by the Board under the Federal Reserve
			 ActSection 2B of the Federal
			 Reserve Act is amended by adding at the end the following new
			 subsection:
				
					(d)Financial Data
				Standard for Public Information
						(1)In
				generalTo the extent appropriate and permitted by law, the Board
				shall ensure that all of the information provided on the Web site required
				under subsection (c) is available in a format consistent with a financial data
				standard.
						(2)Characteristics
				of financial data standardThe financial data standard required
				under paragraph (1) shall—
							(A)incorporate a
				widely accepted, nonproprietary, searchable, computer readable data
				format;
							(B)be consistent with
				and implement—
								(i)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
								(ii)industry best
				practices; and
								(iii)Federal
				regulatory requirements;
								(C)improve the
				transparency, consistency, and usability of business and financial
				information;
							(D)ensure
				interoperability and appropriate reuse of information through business process
				standardization;
							(E)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
				and
							(F)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over
				time.
							.
			4.Financial data
			 standards to improve the transparency of information received by the Federal
			 Deposit Insurance CorporationThe Federal Deposit Insurance Act is amended
			 by adding at the end the following new section:
			
				51.Financial data
				standards
					(a)In
				generalThe Corporation shall
				adopt data standards for all financial data that the Corporation receives from
				any financial company or submits to the Congress under title II of the
				Dodd-Frank Wall Street Reform and Consumer Protection Act, including reports to
				the Congress and the public under sections 203(c) and 210(o) of such Act and
				information collected under section 210 (o)(5) of such Act.
					(b)Characteristics
				of financial data standardsThe data standards required by
				subsection (a) shall, to the extent practicable—
						(1)incorporate a
				widely accepted, nonproprietary, searchable, computer readable data
				format;
						(2)be consistent with
				and implement—
							(A)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
							(B)demonstrated best
				practices; and
							(C)Federal regulatory
				requirements;
							(3)improve the
				transparency, consistency, and usability of business and financial
				information;
						(4)ensure
				interoperability and appropriate reuse of information;
						(5)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
						(6)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time; and
						(7)be consistent and
				interoperable with one another.
						(c)Implementation
				of financial data standards
						(1)The Corporation
				shall adopt the financial data standards required by subsection (a) before the
				end of the 4-year period beginning on the date of the enactment of this
				section.
						(2)The Corporation
				shall issue rules or regulations to carry out this section.
						(3)To the extent necessary to avoid imposing
				an undue burden on financial institutions, the Corporation may issue rules to
				provide exemptions from the provisions of this section. Factors considered by
				the Corporation in making such rules may include the following: cost, burden,
				size of institution, available technology, and whether the information will be
				made public.
						(d)Public
				availabilityTo the extent appropriate, practicable, and in
				accordance with law, the Corporation shall ensure that financial data received
				and submitted under this section is accessible by the
				public.
					.
		5.Financial data
			 standards to improve the transparency of information received by the Office of
			 the Comptroller of the Currency
			(a)In
			 generalChapter one of title
			 LXII of the Revised Statutes of the United States is amended by adding at the
			 end the following new section:
				
					5156B.Financial
				data standards
						(a)In
				generalThe Comptroller of
				the Currency shall adopt data standards for all financial data that is
				regularly filed with or submitted to the Comptroller of the Currency by any
				financial institution.
						(b)Characteristics
				of financial data standardsThe data standards required by
				subsection (a) shall, to the extent practicable—
							(1)incorporate widely
				accepted, nonproprietary, searchable, computer readable data formats;
							(2)be consistent with
				and implement—
								(A)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
								(B)demonstrated best
				practices; and
								(C)Federal regulatory
				requirements;
								(3)improve the
				transparency, consistency, and usability of business and financial
				information;
							(4)ensure
				interoperability and appropriate reuse of information;
							(5)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
							(6)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time; and
							(7)be consistent and
				interoperable with one another.
							(c)Implementation
				of financial data standards
							(1)The Comptroller of
				the Currency shall adopt the financial data standards required by subsection
				(a) before the end of the 4-year period beginning on the date of the enactment
				of this section.
							(2)The Comptroller of
				the Currency shall issue rules requiring financial institutions to file and
				submit financial data using the financial data standards required by subsection
				(a).
							(3)To the extent necessary to avoid imposing
				an undue burden on financial institutions, the Comptroller of the Currency may
				issue rules to provide exemptions from the provisions of this section. Factors
				considered by the Comptroller of the Currency in making such rules may include
				the following: cost, burden, size of institution, available technology, and
				whether the information will be made public.
							(d)Public
				availabilityTo the extent appropriate, practicable, and in
				accordance with law, the Comptroller of the Currency shall ensure that
				financial data collected using formats consistent with the financial data
				standards required under this section is accessible by the public in those
				formats.
						.
			(b)Technical
			 amendmentThe table of
			 contents for chapter one of title LXII of the Revised Statutes of the United
			 States is amended by inserting after the item relating to section 5156A the
			 following new item:
				
					
						Sec. 5156B. Financial data
				standards.
					
					.
			6.Data standards to
			 modernize the disclosure system of the Securities and Exchange
			 Commission
			(a)Financial data
			 standard for investment advisers’ reports under the Investment Advisers
			 ActSection 204 of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–4) is amended by adding at the
			 end the following new subsection:
				
					(e)Financial data
				standard for reports filed under this section
						(1)The Commission
				shall, by rule, adopt a data standard for any financial data that is included
				in reports filed by investment advisers with the Commission under this
				section.
						(2)The data standard
				adopted under paragraph (1) shall be consistent and interoperable with the data
				standard prescribed by the Commission under part 232 of title 17, Code of
				Federal Regulations (or any successor thereto) for the financial statements
				contained in periodic and current reports filed with the Commission under
				sections 13(a) and 15(d) of the Securities Exchange Act of 1934.
						(3)The Commission
				shall, by rule, require any financial data contained in reports filed by
				investment advisers with the Commission under this section to be in a format
				consistent with the financial data standard adopted under paragraph (1).
						(4)The Commission
				may, by rule, exempt reports regarding private funds advised by investment
				advisers under subsection (b) from the requirements of this
				subsection.
						.
			(b)Financial data
			 standard for quantitative data required To be submitted or published by
			 nationally recognized statistical rating organizationsSection 15E of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o–7) is amended by adding at the end the following new
			 subsection:
				
					(v)Data standard
				for quantitative data required To be submitted or published by nationally
				recognized statistical rating organization
						(1)The Commission
				shall, by rule, adopt a data standard for all quantitative data that nationally
				recognized statistical rating organizations are required to either submit to
				the Commission or publicly disclose under this section.
						(2)The data standard
				adopted under paragraph (1) shall be consistent and interoperable with the data
				standard prescribed by the Commission under parts 240 and 249b of title 17,
				Code of Federal Regulations (or any successors thereto) for ratings
				histories.
						.
			(c)Data standard
			 for asset-Backed securitiesSection 7(c) of the Securities Act of 1933
			 is amended by adding at the end the following new paragraphs:
				
					(3)Data standard
				for asset-backed securities disclosures
						(A)The Commission
				shall, by rule, adopt a data standard for all disclosures required under this
				subsection.
						(B)The data standard
				adopted under paragraph (1) shall be consistent and interoperable with the data
				standard prescribed by the Commission under part 232 of title 17, Code of
				Federal Regulations (or any successor thereto) for the financial statements
				contained in periodic and current reports filed with the Commission under
				sections 13(a) and 15(d) of the Securities Exchange Act of 1934.
						(C)The Commission may
				exempt particular disclosure information from the requirements of this
				paragraph—
							(i)to
				the extent necessary to avoid undue burden on entities filing asset-backed
				securities disclosures; or
							(ii)for information
				that will not be made public.
							(4)Public
				availabilityTo the extent appropriate and permitted by law, the
				Commission shall ensure that data filed or received under this subsection is
				accessible by the
				public.
					.
			(d)Data standard
			 for corporate disclosures under the Securities Act of 1933Section 7 of the Securities Act of 1933 (15
			 U.S.C. 77g) is amended by adding at the end the following new
			 subsection:
				
					(d)Data standard
				for the registration statement
						(1)The Commission
				shall, by rule, adopt a data standard for all registration statements and for
				all prospectuses included in registration statements required to be filed with
				the Commission under this title, except that the Commission may exempt
				exhibits, signatures, and certifications from this requirement.
						(2)The data standard
				adopted under paragraph (1) shall be consistent and interoperable with the data
				standard prescribed by the Commission under section 232 of title 17, Code of
				Federal Regulations (or any successor thereto) for the financial statements
				contained in periodic and current reports filed with the Commission under
				sections 13(a) and 15(d) of the Securities Exchange Act of 1934.
						(3)The Commission may
				exempt particular disclosure information from the requirements of this
				subsection—
							(A)to the extent
				necessary to avoid undue burden on issuers; or
							(B)for information
				that will not be made
				public.
							.
			(e)Data standard
			 for periodic and current corporate disclosures under the Securities Exchange
			 Act of 1934Section 13 of the
			 Securities Exchange Act of 1934 (15. U.S.C. 78m) by adding at the end the
			 following:
				
					(r)Data standard
				for periodic and current reports
						(1)The Commission,
				shall, by rule, adopt a data standard for all information contained in periodic
				and current reports required to be filed or furnished under this section or
				under section 15(d), except that the Commission may exempt exhibits,
				signatures, and certifications from this requirement.
						(2)The data standard
				required under paragraph (1) shall be consistent and interoperable with the
				data standard prescribed by the Commission under section 232 of title 17, Code
				of Federal Regulations (or any successor thereto) for the financial statements
				contained in periodic and current reports filed with the Commission under this
				section and section 15(d).
						(3)The Commission may
				exempt particular disclosure information from the requirements of this
				subsection—
							(A)to the extent
				necessary to avoid undue burden on issuers; or
							(B)for information
				that will not be made
				public.
							.
			(f)Data standard
			 for corporate proxy and consent solicitation materials under the Securities
			 Exchange Act of 1934Amend
			 section 14 of the Securities Exchange Act of 1934 (15 U.S.C. 78n) by adding at
			 the end the following:
				
					(k)Data standard
				for proxy and consent solicitation materials
						(1)The Commission
				shall, by rule, adopt a data standard for all information contained in any
				proxy or consent solicitation material prepared by an issuer for an annual
				meeting of the shareholders of the issuer, except that the Commission may
				exempt exhibits, signatures, and certifications from this requirement.
						(2)The data standard
				required under paragraph (1) shall be consistent and interoperable with the
				data standard prescribed by the Commission under section 232 of title 17, Code
				of Federal Regulations (or any successor thereto) for the financial statements
				contained in periodic and current reports filed with the Commission under
				sections 13 and 15(d).
						(3)The Commission may
				exempt particular disclosure information from the requirements of this
				subsection—
							(A)to the extent
				necessary to avoid undue burden on issuers; or
							(B)for information
				that will not be made
				public.
							.
			7.Financial data
			 standards to ensure the transparency of information reported to the Office of
			 National InsuranceSection
			 313(e) of title 31, United States Code, is amended by adding at the end the
			 following new paragraph:
			
				(7)Financial data
				standard
					(A)In
				generalThe Office shall adopt a data standard for all financial
				data that it requires any insurer or affiliate to submit directly to the Office
				under this subsection.
					(B)Characteristics
				of financial data standardThe data standard required by
				subparagraph (A) shall—
						(i)incorporate a
				widely accepted, nonproprietary, searchable, computer-readable data
				format;
						(ii)be consistent
				with and implement—
							(I)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
							(II)demonstrated best
				practices; and
							(III)Federal
				regulatory requirements;
							(iii)improve the
				transparency, consistency, and usability of business and financial
				information;
						(iv)ensure
				interoperability and appropriate reuse of information through business process
				standardization;
						(v)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
				and
						(vi)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time.
						(C)Implementation
				of financial data standard
						(i)The Office shall
				adopt the financial data standard required by subparagraph (A) before the end
				of the 1-year period beginning on the date of the enactment of the Federal
				Insurance Office Act of 2010.
						(ii)The Office shall
				issue rules requiring insurers and affiliates that submit financial data
				directly to the Office to submit such financial data using the financial data
				standard required by subparagraph (A).
						(iii)To the extent
				necessary to avoid imposing an undue burden on small insurers and affiliates,
				the Office may issue rules exempting small insurers and affiliates from the
				requirements of this paragraph.
						(D)Public
				availabilityTo the extent appropriate and permitted by law, the
				Office shall ensure that information submitted under to this subsection is
				accessible by the public.
					(E)ApplicationThe
				requirements of this paragraph shall not apply to information obtained by the
				Office from State insurance regulators, other regulatory agencies, or publicly
				available sources under subparagraph (4). However, the Office shall permit
				State insurance regulators, at their option, to submit financial data to the
				office using the financial data standard required by subparagraph
				(A).
					.
		8.Financial data
			 standards to ensure the transparency of swap transaction data
			(a)Financial data
			 standard for nonsecurity-Based swap transaction dataSection 2(a) of the Commodity Exchange Act
			 (7 U.S.C. 2(a)) is amended by adding at the end the following new
			 paragraph:
				
					(16)Swap
				Transaction Data Standard
						(A)In
				generalThe Commission shall adopt a data standard for swap
				transaction data that is subject to the public availability requirements of
				subparagraph (13)(C).
						(B)Characteristics
				of swap transaction data standardThe data standard required by
				subparagraph (A) shall—
							(i)incorporate a
				widely accepted, nonproprietary, searchable, computer-readable data format;
				and
							(ii)be consistent
				with and implement—
								(I)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
								(II)demonstrated best
				practices; and
								(III)Federal
				regulatory requirements;
								(iii)improve the
				transparency, consistency, and usability of business and financial
				information;
							(iv)ensure
				interoperability and appropriate reuse of information through business process
				standardization;
							(v)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
				and
							(vi)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time.
							(C)Consistency with
				data standard for security-based swap transaction dataIn
				adopting the data standard required by subparagraph (A), the Commission shall
				ensure consistency and interoperability with the data standard that is required
				for security-based swap transaction data under section 13A of the Securities
				Exchange Act of 1934.
						(D)Implementation
				of swap transaction data standardNot later than the end of the 2-year period
				beginning on the date of the enactment of the Financial Industry Transparency
				Act of 2010, the Commission shall provide, by rule, for the reporting and
				dissemination of swap transaction data in a format consistent with the data
				standard required by subparagraph
				(A).
						.
			(b)Financial data
			 standard for security-Based swap transaction dataSection 13A of the Securities Exchange Act
			 of 1934 is amended by adding at the end the following new subsection:
				
					(e)Security-Based
				Swap Transaction Data Standard
						(1)In
				generalThe Commission shall adopt a data standard for all
				reporting to the Commission or to a security-based swap data repository under
				subsection (a)(1).
						(2)Characteristics
				of security-based swap transaction data standardThe data
				standard required by paragraph (1) shall—
							(A)incorporate a
				widely accepted, nonproprietary, searchable, computer readable data
				format;
							(B)be consistent with
				and implement—
								(i)United States
				generally accepted accounting principles or Federal financial accounting
				standards (as appropriate);
								(ii)demonstrated best
				practices; and
								(iii)Federal
				regulatory requirements;
								(C)improve the
				transparency, consistency, and usability of business and financial
				information;
							(D)insure
				interoperability and appropriate reuse of information through business process
				standardization;
							(E)reuse, enhance,
				harmonize, and integrate existing standards as possible and appropriate;
				and
							(F)be capable of
				being continually upgraded to be of maximum use as technologies and content
				evolve over time.
							(3)Consistency with
				data standard for swap transaction dataIn adopting the data
				standard required by paragraph (1), the Commission shall ensure consistency and
				interoperability with the data standard that is required for swap transaction
				data under section 2 of the Commodity Exchange Act (7 U.S.C. 2).
						(4)Implementation
				of security-based swap transaction data standardNot later than the end of the 2-year period
				beginning on the date of the enactment of the Financial Industry Transparency
				Act of 2010, the Commission shall, by rule or regulation, adopt the data
				standard required by paragraph (1) and require it to be used for all reporting
				to the Commission or to a security-based swap data repository pursuant to
				subsection (a)(1).
						(5)Public
				availabilityTo the extent appropriate and permitted by law, the
				Commission shall ensure that security-based swap transaction data received and
				reported under this section is accessible by the
				public.
						.
			
